EXHIBIT 21 SUBSIDIARIES OF LANCE, INC. Name of Subsidiary State/Province of Incorporation Lance Mfg. LLC (1) North Carolina Caronuts, Inc. (1) North Carolina Vista Bakery, Inc. (1) North Carolina Cape Cod Potato Chip Company LLC (1) Massachusetts Lanhold Investments, Inc. (1) Delaware Tamming Foods Ltd. (2) Ontario Fresno Ventures, Inc. (1) North Carolina Archway Bakeries, LLC (3) North Carolina North State Cookies, LLC (3) North Carolina Brent & Sam’s, Inc. (4) Arkansas (1)Lance, Inc. owns 100% of the outstanding voting equity securities. (2) Subsidiary of Lanhold Investments, Inc., which owns 100% of the outstanding voting equity securities. (3) Subsidiary of Lance Mfg. LLC, which owns 100% of the outstanding voting equity securities. (4) Subsidiary of North State Cookies, LLC, which owns 100% of the outstanding voting equity securities.
